NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ELIJAH CAPEHART,                   )
                                   )
          Appellant,               )
                                   )
v.                                 )                 Case No. 2D18-2708
                                   )
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
          ________________________ )

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.




PER CURIAM.


              Affirmed.




LaROSE, C.J., and BLACK and ROTHSTEIN-YOUAKIM, JJ., Concur.